DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amendment filed 07/06/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: 
- “The mode switching module 510 includes an electronic control unit electrically connected to the continuously variable valve lift mechanism” (see page 10)
- “The drive module 520 includes an electric motor” (see pages 10-11)
- “the control system further includes: a control module (not shown in Fig. 5) including a throttle motor” (see page 11)
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 12-13, 15-17, 19-21, 23, 25, 27-28, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 12
	Lines 3-5 recite the limitation “controlling the continuously variable valve lift mechanism to enter a limp mode when the continuously variable valve lift mechanism fails and disables an automatic valve lift changing function” (emphasis added). It is further claimed that a self-lock at the maximum lift position is triggered during this failure where a resultant force of a roller assembly on an eccentric wheel has a direction passing through an axis of an eccentric shaft. The Specification does not disclose how it is possible to perform the self-lock function when the continuously variable valve lift mechanism fails. Therefore, the claim is rejected under 35 U.S.C. 112(a).

Regarding Claim 16
Line 3 recites the limitation “a mode switching module comprising an electronic control unit” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to 
Line 7 recites the limitation “a drive module comprising an electric motor” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification that does not have support within previous disclosure. Therefore, the limitation is rejected under 35 U.S.C. 112(a).

Regarding Claim 19
Lines 1-2 recite the limitation “a control module comprising a throttle motor” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification that does not have support within previous disclosure. Therefore, the limitation is rejected under 35 U.S.C. 112(a).

Regarding Claim 20
Line 3 recites the limitation “a mode switching module comprising an electronic control unit” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification that does not have support within previous disclosure. Therefore, the limitation is rejected under 35 U.S.C. 112(a).
Line 7 recites the limitation “a drive module comprising an electric motor” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification 

Regarding Claim 23
Lines 1-2 recite the limitation “a control module comprising a throttle motor” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification that does not have support within previous disclosure. Therefore, the limitation is rejected under 35 U.S.C. 112(a).

Regarding Claim 27
Lines 1-2 recite the limitation “a control module comprising a throttle motor” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification that does not have support within previous disclosure. Therefore, the limitation is rejected under 35 U.S.C. 112(a).

Regarding Claim 28
Lines 1-2 recite the limitation “a control module comprising a throttle motor” (emphasis added). The claim limitation fails to comply with the written description requirement as the Specification was amended to include support for the limitation, however, structure cannot be added to the Specification that does not have support within previous disclosure. Therefore, the limitation is rejected under 35 U.S.C. 112(a).

Regarding Claims 17, 25, and 31-32
Claims 17, 25, and 31-32 are rejected insofar as they are dependent upon rejected base claims. 

Allowable Subject Matter
5.	Claims 12, 16, 19-20, 23, and 27-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

6.	The following is an examiner’s statement of reasons for allowance: 
In the control method of claim 12, the inclusion of:
“wherein the continuously variable valve lift mechanism is configured such that at the maximum lift position, a resultant force of a roller assembly of the continuously variable valve lift mechanism on an eccentric wheel has a direction passing through an axis of an eccentric shaft, so as to self lock the continuously variable valve lift mechanism at the maximum lift position when the continuously variable valve lift mechanism reaches the maximum lift position in the limp mode” was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments, see page 11, filed 07/06/2021, with respect to the Claim Objections have been fully considered and are persuasive.  The Claim Objection have been withdrawn. 

Applicant’s arguments, see page 13, field 07/06/2021, with respect to the rejection of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Claim Rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pages 13-16, field 07/06/2021, with respect to the rejection of claims under 35 102(a)(1) have been fully considered and are persuasive.  The Claim Rejections under 35 U.S.C. 102(a)(1) have been withdrawn.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Fernandez (US 2013/0104819) – Continuously variable valve lift system 
- Kabasin et al. (US 2002/0166523) – Variable valve actuator assembly with a secondary actuator

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746